SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

893
CA 12-00557
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


MARY ANNA WATKINS AND DONYHAL WATKINS,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

MANSELL REAL ESTATE GROUP, LLP,
DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


WALSH, ROBERTS & GRACE, BUFFALO (MARK P. DELLA POSTA OF COUNSEL), FOR
DEFENDANT-APPELLANT.

THE BALLOW LAW FIRM, P.C., BUFFALO (THOMAS R. ELLIOT OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered September 2, 2011. The order denied the motion
of defendant Mansell Real Estate Group, LLP for summary judgment.

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on May 3, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court